              Case 21-31119-mvl11 Doc 9 Filed 06/21/21                                  Entered 06/21/21 20:41:04                    Page 1 of 4


      Fill in this information to identify the case:

                   GVS Portfolio I B, LLC, et al.
      Debtor name __________________________________________________________________
                                              Northern
      United States Bankruptcy Court for the: ______________________             Texas
                                                                     District of _________

      Case number (If known):    21-31119-MVL
                                _________________________
                                                                              (State)
                                                                                                                                          
                                                                                                                                          ✔ Check if this is an

                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 
    Largest Unsecured Claims and Are Not Insiders (Consolidated)                                                                                            12/15

    A list of creditors holding the  largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1                                           PO Box 181140,
      Ohio Department of                                                      Sales taxes
                                            Columbus, OH                                           Disputed                                             $1,291,629
      Taxation                              43218-1140
                                            Attn: Neil B. Glassman
2     Bayard PA                             600 N. King St, Suite 400        Professional
                                            Wilmington, DE 19801                                                                                        $479,663.26
                                            Phone: (302) 655-5000            Services
                                            Email: nglassman@bayardlaw.com


3     Cupertino Builders, LLC 1159 Sonora Ct, Suite                          Trade
                                            202, Sunyvale, CA 94086                                                                                     $432,754.18


4
      Vision Builders                       8130 State Highway 150           Trade                 Disputed,
                                            West, Coldspring, TX                                   Contingent                                           $287,975.84
                                            77331

5     AllPro                                124 E. Bandera, Suite Trade
                                            204, Boerne, TX 78006                                  Contingent                                           $190,238.21


6                                           5206 Orsini Blfs, Round Trade
      West Texas Stone
                                            Rock, TX 78665                                                                                              $186,543.19
      Solutions

7     Alliance Tax Advisors                 433 E. Las Colinas Blvd,         Professional
                                            Suite 300, Irving, TX                                                                                       $136,328.53
                                            75039
                                                                             Services

8     Siegel Jennings Co.,                  23425 Commerce Park              Professional
                                            Dr, Suite 103, Cleveland,                                                                                   $132,530.37
      L.P.A.                                OH 44122
                                                                             Services



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims                                   page 1
              Case 21-31119-mvl11 Doc 9 Filed 06/21/21                         Entered 06/21/21 20:41:04                          Page 2 of 4

                  GVS Portfolio I B, LLC, et al.                                                                      21-31119-MVL
    Debtor       _______________________________________________________                       Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

9     SpareFoot                            720 Brazos Street, Suite Trade
                                           300, Austin TX 78701                                                                                      $55,793.60


10    City of Houston Utility              PO Box 1560,                  Utilities
                                                                                                                                                     $43,701.89
      Bill - Water - 1560                  Houston, TX 77251

11    WASTE-MANAGERS,                      PO Box 847,                   Utilities
                                                                                                                                                      $35,065.33
      LLC                                  Corning, CA 96021

12    Holland Roofing Inc.                 7450 Industrial Road, Trade
                                           Florence, KY 41042                                                                                        $30,430.21


13    Mississippi Power                    PO Box 245, Birmingham,       Utilities
                                           AL 35201-0245                                                                                             $26,375.07


14    Pedernales Electric                  PO Box 1, Johnson             Utilities
                                                                                                                                                     $24,691.02
      Cooperative -PEC                     City, TX 78636

15    Penco Access Control                 4067 Hollister Street, Trade
                                                                                                                                                      $21,259.31
      LLC                                  Houston, TX 77080

16    Sibrian Landscaping                  5300 DeSoto Drive, Apt. Trade
                                           329, Houston, TX 77091                                                                                    $19,978


17
      Brookstone             521 Sage Run Dr.,                           Trade
      Construction Group LLC Lebanon, OH 45036                                                   Disputed                                            $16,133.75


18
      Southern Pine Electric               PO Box 60, Taylorsville, Utilties
                                           MS 39168-0060                                                                                             $15,979.21
      Power Association

19
      SiteLink                             P.O. Box 19744,               Trade
                                                                                                                                                     $14,798.62
                                           Raleigh, NC 27619

20
     City of Dallas Water                  City Hall, 2D South,          Utilities
                                                                                                                                                     $14,274.60
     Utilities                             Dallas, TX 75277



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims                                   page 2
              Case 21-31119-mvl11 Doc 9 Filed 06/21/21                         Entered 06/21/21 20:41:04                          Page 3 of 4

                 GVS Portfolio I B, LLC, et al.                                                                       21-31119-MVL
 Debtor          _______________________________________________________                       Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

   SAGE Storage                          121 Broadway, Suite 574,      Insurance
                                           San Diego, CA 92101                                                                                        $14,149.99
     Insurance Servicing

   Bottini Fuel                          PO Box 1640,                  Trade
                                           Wappingers Falls, NY                                                                                       $13,953.22
                                           12590-8640

   Cardinal Landscaping                  1192 S. Nixon Camp Rd.,       Trade
                                           Oregonia, OH 45054                                    Disputed                                             $12,581.09


   HD Supply Facilities                  PO Box 509058, San   Trade
     Maintenance Ltd                       Diego, CA 92150-9058                                                                                       $12,118.43


   Prosperity Construction 100 Calumet Gardens,                        Trade
                             Ste 103, Madison, MS                                                                                                     $11,548.14
     LLC
                                           39110

   Ameren Illinois                       PO Box 88034,          Utilities
                                           Chicago, IL 60680-1034                                                                                    $11,330.12


   Youngstown Fence Inc. 235 E. Indianola Avenue, Trade
                                           Youngstown, OH 44507                                                                                       $10,110.31


   RMM Houston, LLC                      7450 Industrial Road, Trade
                                           Florence, KY 41042                                                                                        $9,680


   A&A Landscaping and                   27 Delano St,                 Trade
                                           Poughkeepsie, NY 12601                                                                                    $9,600
     Plowing, Inc

   Constellation                         P.O. Box 4640, Carol  Utilities
     NewEnergy, Inc                        Stream, IL 60197-4640                                                                                     $9,508.03




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims                                   page 
           Case 21-31119-mvl11 Doc 9 Filed 06/21/21                                      Entered 06/21/21 20:41:04           Page 4 of 4

 Fill in this information to identify the case and this filing:


              GVS Portfolio I B, LLC, et al.
 Debtor Name __________________________________________________________________
                                         Northern
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    21-31119-MVL
                            _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (&RQVROLGDWHG)


             Other document that requires a
              declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    06/21/2021
        Executed on ______________                         8 /s/ Robert D. Albergotti
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Robert D. Albergotti
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Authorized Party
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
